— Judgment unanimously affirmed. Memorandum: Inasmuch as the defendant had been previously adjudicated a youthful offender following conviction of a felony, he was ineligible for youthful offender treatment following this felony conviction (see, CPL 720.10 [2] [c]; People v Sanchez, 128 AD2d 816, 817, lv denied 70 NY2d 655; People v Kane, 100 AD2d 944; People v Green, 75 AD2d 625, 626). Accordingly, the court properly set aside its youthful offender adjudication (see, People v Magee, 116 AD2d 742) and sentenced defendant as a predicate felon. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — burglary, first degree, and other charges.) Present — Dillon, P. J., Callahan, Green, Pine and Balio, JJ.